                 Case 21-12188-PDR      Doc 37     Filed 04/12/21   Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                      www.flsb.uscourts.gov

In re:                                      Case No. 21-12188-BKC-PDR

No Rust Rebar, Inc.                         Chapter     11

  Debtor-In-Possession

No Rust Rebar, Inc.,                        Adv Case No. 21-01111-BKC-PDR-A

         Plaintiff,
vs.

Green Tech Development, LLC.,

         Defendant.
                                  /

                               CONSENT TO REMOVAL

         COMES NOW, Green Tech Development, LLC, by and through undersigned

counsel and files this consent to the entry of final orders or judgment by the Bankruptcy

Judge in the removed matter of No Rust Rebar, Inc. vs. Green Tech Development, LLC,

Case No. CACE 16-023317, previously pending in the 17th Judicial Circuit, Broward

County, Florida.

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served

via electronic transmission on April 12, 2021 to the following:

Kevin Gleason via ECF at kgpaecf@aol.com
Robert C Meyer, PA, 2223 Coral Way, Miami, FL 33145 via ECF at
meyerrobertc@cs.com
Office of the US Trustee via ECF
Adisley Cortez Rodriguez on behalf of the AUST at Adisley.M.Cortez-
Rodriguez@usdoj.gov
Aleida Martinez-Molina, Subchapter V Trustee, at martinez.trustee@wsh-law.com

                                       _/s/:Stacy H. Bressler___
                                      Stacy H. Bressler, Esq., FBN 71234
                                      Law Office of Stacy Bressler
                                      Post Office Box 121506
                                      Fort Lauderdale, FL 33312
                                      Telephone: (954) 797-3889
                                      email: sbressler@aol.com
